DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 4, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 6,644,077 to Huang.
	Huang discloses a door handle set, comprising: a handle assembly having a primary lock and having a handle (11) rotatable about a primary rotational axis (axis of 12); a latch bolt 
	Huang also discloses the primary lock is arranged along the primary rotational axis (as shown in figure 2), as in claim 2, and the actuator of the supplemental lock is positioned to be obscured by the handle when viewed at an angle that originates below the primary rotational axis (the supplemental lock is positioned linearly above the primary axis; thus when viewed from below the axis, the lock is masked), as in claim 3.
	Huang further discloses the latch bolt assembly has a latch bolt drive configured to rotate to cause a translation of the latch bolt; a latch spindle (12, 41) is coupled to each of the handle and the latch bolt drive of the latch bolt assembly, such that a rotation of the handle about the primary rotational axis operates the latch bolt; and the supplemental lock includes: a rotation plate (55) connected to the latch spindle, and a rotation rod (51) coupled to the actuator, the rotation rod configured to rotate about the secondary axis, the rotation rod configured to selectively block the rotation plate and latch spindle from rotation (via 53), as in claim 4, wherein each of the latch spindle and the rotation plate are arranged on the primary rotational axis (as shown in figures 5, 7 and 8), as in claim 5, as well as the rotation plate has an outer perimeter that defines a radially inwardly facing notch (551) interposed between a pair of locking projections (ledges adjacent to the notch), the inwardly facing notch being sized and positioned 
	Huang additionally discloses a detent mechanism having a spring member (54) configured to exert a radial force on the rotation rod, as in claim 8, wherein the handle assembly has a handle chassis; the rotation rod has a detent groove (notch about the rod to hold the retention clip shown in figures 2-4); and the spring member is a wire spring having an engagement portion and two free end portions (as shown in figures 2-4), the two free end portions being respectively connected to the handle chassis, the engagement portion of the spring member being positioned to be in radial alignment (via engagement with the retention clip) with the detent groove so as to engage the detent groove when the detent groove of the rotation rod is rotated to facilitate engagement with the spring member, as in claim 9.
	Huang also discloses the handle assembly includes an escutcheon (10) having a hole (bore that receives element 50), wherein in a first orientation of the escutcheon the hole is aligned with the second axis (as shown in figures 2, 3 and 6); and wherein the actuator is slidably .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to auxiliary locking structures for door locks:
U.S. Patent Number 7,387,005 to Huang et al.; U.S. Patent Number 6,568,231 to Huang; U.S. Patent Number 5,826,924 to Huang; U.S. Patent Number 5,562,317 to Kuo et al.; U.S. Patent Number 5,505,508 to Kuo; U.S. Patent Number 5,286,074 to Lin; U.S. Patent Number 4,861,084 to Ozagir et al.; U.S. Patent Number 2,316,493 to Swarens et al.; U.S. Patent Number 2,289,834 to Goldberg.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
November 15, 2021